ORDER DENYING REVIEW
On February 12, 2016, Defendant/Appellant Rick Morales, Jr., filed a timely Notice of Appeal of the Tribal Trial Court’s February 4, 2016 Denial of Motion to Dismiss. We deny review at this stage of the proceedings, in accordance with the following.
The Trial Court’s Order denying Defendant/Appellant’s Motion to Dismiss determined two issues. First, the Court ruled that the Defendant’s contention that the arresting officer lacked jurisdiction to arrest was incorrect because the officer had been cross-deputized. Second, the Court ruled that the Defendant’s contention that the Tribes violated the Indian Civil Rights Act by charging the Defendant with two offenses that could result in a sentence of more than one year, had been determined incorrect in Court of Appeals Case Tribes v. Bull Chief, FPCOA 62. This matter is ready now to proceed to trial in the Tribal Trial Court.
The Order appealed from is not final within the meaning of Fort Peck Tribes Comprehensive Code of Justice, Title II, Ch. 2, § 202. That provision states in relevant part, “The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court.” Nor does Rule 6, of the Rules of Procedure in the Court of Appeals permit this appeal. The rule provides for interlocutory appeal of “a final order of the Tribal Court which involves an issue of law consistent with a violation of due process adversely affecting the outcome of a trial in the merits, regardless of whether the final order includes a full determination on the merits.” Defendant/Appellant has not shown any violation that would adversely affect the outcome of the trial. As well, Rule 6 provides for interlocutory appeal if there are “other important constitutional issues at stake and the outcome of the trial would be altered in such a manner as to cause irreparable harm to the aggrieved party.” While as in any criminal proceeding there are important constitutional issues at stake, Defendant/Appellant has not demonstrated that denial of interlocutory review would cause him irreparable harm. Therefore,
*217IT IS HEREBY ORDERED that the Appeal is denied.